 RAFAIRE REFRIGERATION CORP.RafaireRefrigerationCorp.andNicolaGiordano.Case 29-CA-2585November 23, 1973SUPPLEMENTALDECISION ANDORDERBY CHAIRMAN MILLERAND MEMBERSFANNING AND JENKINSOn June 25, 1973, Administrative Law JudgeDavid S. Davidson issued the attached SupplementalDecision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed cross-exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions,cross-exceptions, and briefs and has decided to affirm therulings, findings, and conclusions of the Administra-tive Law Judge, as modified herein, and to adopt hisrecommended Order.The Administrative Law Judge found,inter aria,thatUnion Business Agent Rivera's instruction todiscriminatee Nicola Giordano that he would have toreport to work the next day did not afford Giordanoa reasonable time for that purpose and was not avalid offer of reinstatement. We agree and adopt theAdministrative Law Judge's finding in this respect.'However, there is an additional, and more funda-mental, reason why the offer was invalid; namely,the lack of any record evidence to show that (a)Giordano could reasonably have assumed thatRivera had been directed by-Respondent to commu-nicate an offer of reinstatement and (b) Rivera infact had the authority to make such an offer.It is clear, as the Administrative Law Judge found,that Rivera acted at the specific request of Raffa, anowner of Respondent, and was Respondent's agentfor that purpose. However, it is equally clear thatRivera never specifically told Giordano the nature ofhis authority or that Respondent had directed him tocommunicate ant offer of reinstatement on its behalf.The sole testimony relative to an offer ofreinstate-ment in, March 1972 is by Rivera, who testified thatRaffa told him "to get hold of Nick Giordano,IChairman Miller concurs in the result for the sole reason that, in hisview, Respondent bears the burden of showing that a clear understandableoffer of reinstatement has been made which properly apprises the employeeof the exact nature of the offer and allows the employeea reasonable timeto respond.', On this record, the Chairman is of the view that Respondentfailed to meet that burden.2The Administrative Law Judge found no indication of any continuing523because he wanted him back to work." This occurreda week or two after the original hearing on thecomplaint, which had been filed by Giordano as anindividual, in this case.2 Rather than contactingGiordano directly, Rivera asked another employee inthe shop to contact Giordano and ask him to callRivera at his office. Giordano telephoned Rivera aday or two later.A close perusal of Rivera's testimony reveals thathe recalled telling Giordano "that he guessed Raffafinally realized he was a good man and wanted himback to work," and that he, Rivera, instructedGiordano to go back to work the next day.3However, Rivera further testified that: (I) he did notrecall whether he told Giordano that Raffa had toldhim to call or that he was calling on behalf of theRespondent; (2) he did not say anything to Giordanoabout what his pay or seniority rights would be; and(3) he did not think Giordano made a response, andthen that Giordano made a remark which he couldnot remember from which he concluded that Giorda-no understood what he had said.Based on our examination of Rivera's testimony,describedsupra,and the entire record, we are unableto find that Giordano could reasonably have as-sumed that Rivera had been directed to communi-cate an offer of reinstatement to him on behalf of theRespondent. Only shortly before the time of thisoffer, Respondent was vigorously contesting Giorda-no'sclaim that he was unlawfully discharged.Consequently, its attempt, without explanation, totransmit an offer of reinstatement through the officesof a third party, rather than directly, could only setthe stage for the confusion which the record quiteclearly indicates was present. The burden of estab-lishing that a valid offer of reinstatement has beenmade falls on the original wrongdoer and, in thiscase,we do not believe it can be said thatRespondent has satisfied its burden. Accordingly, weagreewith the Administrative Law Judge thatGiordano's backpay was not tolled until June 5,1972, as set forth in the specifications.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Rafaire Refrigera-relationship between Giordano and the Union after the charge in this casewas filed, and found that Rivera was not Giordano's agent forthe purposeof receiving a reinstatement offer from Respondent,findingswhich we haveadopted See In. 4 of the Administrative Law Judge's Decision.3Rivera did not testify that Raffa instructed him to tell Giordano to goback to work the next day, but rather that pointwas apparently added byRivera in his conversation with Giordano.207 NLRB No. 72 524DECISIONSOF NATIONALLABOR RELATIONS BOARDtion Corp., Brooklyn, New York, its officers, agents,successors, and assigns, shall take the action set forthin said recommended Order.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEDAVID S.DAVIDSON,Administrative Law Judge:On July13, 1972,the Board issued its unreported Decision andOrder finding that Respondent had discriminatorilydischargedNicolaGiordano on October 8, 1971, andordering that he be offered reinstatement and made wholeforany loss of earnings suffered by reason of thediscrimination against him.Thereafter,Respondent stipu-lated that it had no objection to the Board'sOrder and thatitwould comply with its provisions. Controversy havingarisen over the amountof backpaydue Giordano,on April30, 1973,theRegional Director for Region 29 issued abackpayspecification and notice of hearing,towhichRespondent filed an answer.A hearing was held before me at Brooklyn,New York,on May 31,1973. At theconclusion of the testimony theparties argued orally.No briefs have been filed.Upon the entire record in the case, including myobservation of the witnesses and their demeanor, I makethe following:Findings and Conclusions1.THE ISSUEThe sole issue in this case is whether the backpay periodforGiordano should be tolled on June 5, 1972, ascontended by the General Counsel, or on March 9, 1972,when Respondent contends that an effective offer ofreinstatement was made to Giordano to which he failed toreply.H. THEALLEGED OFFER OF REINSTATEMENTThe sole testimony as to the alleged offer of reinstate-ment to Giordano in March 1972 was that of Jose Rivera,assistant business representative of United Brotherhood ofCarpenters, Local Union 1536, which has a collective-bargaining agreement with Respondent. Giordano did notappear at the hearing because of illness, and on the adviceof Giordano's physician, no request was made to take hisdepositionor to seek postponement so as to obtaintestimony at a later date.'Rivera testified that a week or two after February 25,1972, the date of the original hearing on the complaint inthis case,Riveramade a routine visit to Respondent'sshop. At that time Charles Raffa, an owner of Respondent,IAn affidavit taken by the General Counsel from Giordano was rejectedin evidence.2Rivera initiallytestified that hetoldGiordano to go back to work assoon aspossible and did not statea particular timefor Giordano to report.He then testified that he imaginedthatwhen he tells a manto report toworkitmeans thenext day in accord with normalpracticewhenhe refers aman to a job.Still later he testifiedthat he told Giordano "to go back towork the next day, and thatwas about it."3 J. H. Rutter-Rex Manufacturing Company,158 NLRB 1414, 1524, enfd.as modified 399 F.2d 356 (C.A. 5, 1968),modificationreversed 396 U.S. 258(1969).asked him "to get a hold of Nick Giordano, because hewanted him back to work." Raffa did not tell him therewere any conditions attached to Giordano's return. Riveraasked another employee in the shop to contact Giordanoand have him call Rivera at his office.A day or two later, Giordano telephoned Rivera. Riveraconcededly did not recall his entire conversation withGiordano and did not recall the exact words used by eitherof them. Rivera did not recall whether he told GiordanothatRaffa had told him to call. He testified that he toldGiordano that he guessed Raffa finally realized that he wasa good man and instructed Giordano to go back to work atRafaire the next day.2 Rivera initially testified that he didnot think that Giordano made any response after he toldhim to go back to work, but then testified that Giordanomade a remark which he could not remember from whichRivera concluded that Giordano understood what he hadsaid.Rivera did not say anything about what Giordano'spay or seniority rights would be.The only other evidence offered was the testimony ofRespondent's counsel that at the time of the hearing herecommended that Respondent offer to "rehire" Giordanoto reduce any possible backpay liability, that in earlyMarch he repeated the recommendation in a letter toRaffa, and that after he received the original Decision inthis case he orally advised Raffa to send Giordano a letterimmediately offering to rehire him.III.CONCLUDINGFINDINGSThe obligation of the Respondent was to offer Giordano"reinstatement to his former job, or, if that job no longerexists,toa substantially equivalent position withoutprejudice to his seniority and other rights and privileges,previously enjoyed." In this proceeding the burden is onRespondent to show that a good faith effort was made tocommunicate such an offer to Giordano before the June 5,1972, date, set forth in the backpay specification.3Initially it is necessary to consider whom Riverarepresented when Raffa spoke to him and when Riveraspoke to Giordano. As the Union was the contractualrepresentative of Respondent's employees in the unit inwhich Giordano formerly worked, the possibility existsthat Rivera was Giordano's agent for purposes of receivinga reinstatement offer from Respondent. However, theoriginal Decision shows that Giordano was discharged fortaking a complaint about his pay to the Union and that theUnion showed little disposition to pursue satisfaction ofGiordano's rights after his discharge .4 There is noindication of any continuing relationship between Giorda-no and the Union after the charge in this case was filed. I4When Giordano complained to the Union about his discharge, itsRepresentative Geffen discussed it with management,communicated toGiordano an offer of$150 in settlement of all of Giordano's claims, andrefused to take his discharge to arbitration when Giordano initially said thathe wanted to reject the offer.The charge in this case was filedby Giordanoas an individual.The original Decision in this case shows that the reasonsadvanced by Respondent to justify Giordano's discharge were devoid ofsubstance. RAFAIRE REFRIGERATION CORP.525find that Rivera was not Giordano's agent for purposes ofreceiving a reinstatement offer from Respondent .5 It isclear, however, that Rivera acted at Raffa's specific requestand was Respondent's-agent for that purpose.6To the extent that Rivera's testimony is clear, it appearsthat he told Giordano fo report back to work the next day,and did not indicate the terms or conditions under whichGiordano would be reemployed. While the failure of anoffer to specify reinstatement with all former rights andprivileges does not render it fatally defective,7 a valid offerof reinstatement must afford a discriminatee a reasonabletime to consider whether to return to Respondent'semploy, how he is to get there, and what he is likely to facewhen he returns .8 Rivera's instruction to Giordano that hewould have to report to work on the next day did notafford Giordano a reasonable time for that purpose andwas not a valid offer of reinstatement for purposes oftollingbackpay.9Accordingly, I find that Giordano'sbackpay was not tolled until June 5, 1972, as set forth inthe specificatlon.10 I conclude that Giordano is entitled tobackpay in the amount set forth in the specification, asamended at the hearing, with interest at the rate of 6percent per annum computed in the manner set forth inIsis Plumbing & Heating Co.,136 NLRB 716.On the basis of the foregoing findings of fact, conclu-sions,and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER 11Respondent, Rafaire Refrigeration Corp., its officers,agents, successors, and assigns, shall make Nicola Giorda-no whole by payment. to him of the amount of $4,499.75,plus interest less any deductions required by state andFederal law.5CompareLipman Bros., Inc,164 NLRB 850, 851.6 The General Counsel contends thatbecauseRivera did not recallwhether he told Giordano that he wascalling atRaffa's request, there wasno reason for Giordano to believe that Riverawas callingforRaffa.However, hazy as Rivera's testimony was, it appears that he told GiordanothatRaffa wanted him back, and Giordanoknewof Rivera's and theUnion's status. From these facts, Giordano had sufficient reason to believethat Rivera was calling for Raffa.4Eastern Die Company,142 NLRB601, 604;AmericanEnterprises, Inc.,200 NLRB 26.8Southern Household Products Company, Inc.,203 NLRB No. 138.9BettsBaking Company,173 NLRB 1018, enfd.asmodified 428 F.2d156 (C.A 10, 1970), and cases cited therein. While the courts inBettsand inother cases cited therein have taken the view that the reasonableness of thereporting time depends upon the totality of the circumstances surroundingthe offer and the employee's responsethereto, the Board does not appear tohave adopted that view. In any event, Rivera's vague and inconsistenttestimony as to Giordano's response,coupled with Giordano's unavailabili-ty to testify because ofillness,leaves the record entirely in the dark as tohow Giordano responded to Rivera's communication of the offer. When itis recalled that Respondent had greeted Giordano's complaint through theUnion with only a monetary offer to settle both his complaint over his payand his discharge, that the Union had offered Giordano no support when hesought arbitration of his discharge,and that only a week or two earlierRespondent had contended in the original hearing in this case thatGiordano was discharged for cause,the short time allowed Giordano todigestRespondent's reversal in form and to report for work was clearlyunreasonable.is 1 have noted Respondent's contention that Respondent's June 2, 1972,letter offering to rehire Giordano did not differ in substance from themessage conveyed to Giordano by Rivera in March but was seeminglyacceptedby the GeneralCounsel as an adequate offer of reinstatement totoll backpay. However, the adequacy of that offerwasnotin issue and wasnot litigated.Apart from other facts which may have been uncovered ininvestigation and not presented at the hearing, the fact that the letter camedirectly fromRaffa after the original decision in this case and gaveGiordano the option to report immediately or to contact Raffa distinguishesit from the offer described by Rivera in his testimony.iiIn the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,and recommended Order herein shall,as provided inSection 102.48 of the Rules and Regulations,be adopted by the Board andbecome its findings, conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes.